UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


                                            )
BARBARA JEAN KONE,                          )
                                            )
                             Plaintiff,     )
                                            )
      v.                                    )      Civil Action No. 11-0054 (RJL)
                                            )
DISTRICT OF COLUMBIA, et al.,               )
                                            )
                             Defendants.    )
                                            )


                                           ORDER

      For the reasons stated in the accompanying Memorandum Opinion, it is hereby

      ORDERED that defendant District of Columbia Public Schools' motion to dismiss [Dkt.

#10] is GRANTED; and it is

      FURTHER ORDERED that the complaint and this civil action are DISMISSED.

      This is a final appealable Order. See Fed. R. App. P. 4(a).

      SO ORDERED.
                                                (ZA
                                            RIJHA~
                                            United States District Judge
DA;~~
 ~/ 31> I"